 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER L. BRYS,                                         1:19-cv-00838-DAD-GSA-PC
12                   Plaintiff,                                   ORDER FINDING SERVICE OF FIRST
                                                                  AMENDED COMPLAINT
13          vs.                                                   APPROPRIATE, AND FORWARDING
                                                                  SERVICE DOCUMENTS TO PLAINTIFF
14   GONZALES, et al.,                                            FOR COMPLETION AND RETURN
                                                                  WITHIN THIRTY DAYS
15                   Defendants.
                                                                  (ECF No. 15.)
16

17

18            Christopher L. Brys (“Plaintiff”) is a former Stanislaus County Jail inmate proceeding
19   pro se and in forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case
20   now proceeds with the First Amended Complaint filed on March 9, 2020, against defendant
21   Deputy Gonzales for failure to protect Plaintiff in violation of the Fourteenth Amendment.1 (ECF
22   No. 15.)
23            The Court finds the First Amended Complaint appropriate for service of process.
24            Accordingly, it is HEREBY ORDERED that:
25            1.       Service is appropriate for the following defendant:
26                              DEPUTY GONZALES
27

28                     1
                          On April 29, 2021, the court dismissed all other claims and defendants from this action based
     on Plaintiff’s failure to state a claim. (ECF No. 19.)

                                                              1
 1        2.    The Clerk of Court shall SEND Plaintiff one (1) USM-285 form, one (1)
 2              summons, a Notice of Submission of Documents form, an instruction sheet, and
 3              a copy of the First Amended Complaint filed on March 9, 2020 (ECF No. 15);
 4        3.    Within thirty (30) days from the date of this order, Plaintiff shall complete the
 5              attached Notice of Submission of Documents and submit the completed Notice to
 6              the court with the following documents:
 7              a.       Completed summons;
 8              b.       One completed USM-285 form for the defendant listed above; and
 9              c.       Two (2) copies of the endorsed First Amended Complaint filed on March
10                       9, 2020 (ECF No. 15);
11        4.    Plaintiff need not attempt service on defendant and need not request waiver of
12              service. Upon receipt of the above-described documents, the court will direct the
13              United States Marshal to serve the above-named defendant pursuant to Federal
14              Rule of Civil Procedure 4 without payment of costs; and
15        5.    The failure to comply with this order may result in the dismissal of this action.
16
     IT IS SO ORDERED.
17

18     Dated:   May 1, 2021                           /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                 2
